Citation Nr: 9900687	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  98-18 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of an injury 
to two fingers of the left hand.  

ATTORNEY FOR THE BOARD

B.E. Jordan, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1935 to 
June 1938.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he is entitled to 
service connection for residuals of an injury to two fingers 
of the left hand.  Specifically, the veteran asserts that his 
left small finger was amputated and that he has complications 
involving the first joint of his left ring finger as the 
result of a service accident whereby he was cutting bayonet 
handles.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that service connection for 
residuals of residuals of an injury to two fingers of the 
left hand is warranted.  


FINDING OF FACT

An injury to two fingers of the left hand occurred during 
service.  


CONCLUSION OF LAW

Residuals of an injury to two fingers of the left hand were 
incurred in active service.  38 U.S.C.A. §§  1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), affd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  

The Board notes that veterans service medical records are 
unavailable and are presumed destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC).  Where service 
medical records are missing, VAs duty to assist the veteran, 
to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule are heightened.  Milostan v. Brown, 4 Vet. 
App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991); and OHare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The Court has further held that 
[n]owhere do VA regulations provide that a veteran must 
establish service connection through medical records alone.  
Stozek v. Brown, 4 Vet. App. 457, 461 (1993)( quoting 
Cartright v. Derwinski, 2 Vet. App. 24, 25-26 (1991)).

Although the veterans service medical records are not 
available, the record includes a copy of a service discharge 
certificate dated in June 1938.  While the veteran contends 
that he injured his fingers as a result of service, the 
discharge certificate reflects that the veteran did not 
receive any wounds and that he was in good condition upon 
discharge.  The Board recognizes the veterans contention 
that his separation examination was cursory and that his left 
finger injuries were not recorded as a result thereof.  The 
veteran is insistent that, although he cannot remember the 
precise date of his injuries, it was in service that he 
injured two fingers of his left hand while cutting cedar 
bayonets. Post service medical records consisting of the 
report of a VA compensation and pension examination dated in 
May 1997 show diagnoses of residuals of injury to the left 
ring finger and status post amputation of the distal phalanx 
of the left small finger. The veteran has submitted a letter 
written by his sister that was received by the RO in May 1998 
where a reference was made to an injury that the veteran 
sustained about 61 years ago. 

The Board finds that the limited available evidence is in 
equipoise as to whether the claimed injuries did in fact 
occur in service. Resolving the benefit of the doubt in the 
veterans favor, the Board therefore concludes that service 
connection for residuals of an injury to two fingers of the 
left hand is warranted. 38 U.S.C.A. §§  1131, 5107; 38 C.F.R. 
§ 3.303.


ORDER

Service connection for residuals of an injury to two fingers 
of the left hand is granted.  


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
